                                 CASE 0:20-cv-00499-PJS-DTS Doc. 59 Filed 04/17/20 Page 1 of 1




                                       IN THE UNITED STATES DISTRICT COURT
                                              FOR THE DISTRICT OF MINNESOTA

                                                   CIVIL MOTION HEARING
John Doe 1, et al.,                                           )                   COURT MINUTES
                                                              )                  BEFORE: Patrick J. Schiltz
                                               Plaintiffs,    )                     U.S. District Judge
                                                              )
                 v.                                           )    Case No:             20-CV-0499 (PJS/DTS)
                                                              )    Date:                April 17, 2020
City of Apple Valley,                                         )    Deputy:              C. Glover
                                                              )    Court Reporter:      Debra Beauvais
                                               Defendant.     )    Courthouse:          Minneapolis
                                                              )    Courtroom:           14E Via Teleconference
                                                              )    Time Commenced: 8:35 a.m.
                                                                   Time Concluded:      9:25 a.m.
                                                                   Sealed Hearing Time:
                                                                   Time in Court:       Hours & 50 Minutes

Hearing on:               Plaintiffs’ Motion for Preliminary Injunction [Docket No. 4]
APPEARANCES:
              Plaintiffs:              Adele Nicholas, Dan Gustafson, Mark Weinberg
              Defendant:               Monte Mills, Kate Swenson

PROCEEDINGS:
              9 Plaintiff’s Witnesses:
              9 Plaintiff’ Exhibits:
              9 Defendant’s Witnesses:
              9 Defendant’s Exhibits:

**IT IS ORDERED:

              9 Submitted          9 Sustained           9 Overruled
              9 Brief time set:
              : Motion taken under advisement, written order forthcoming.

                                                                                                              s/C. Glover
                                                                                                          Courtroom Deputy




M:\templates\cv-motion - Art III wpt                                                                          Form Modified: 04/2013
